Patterson, J.:
I concur with the presiding justice that the order continuing the injunction pending this action should be affirmed. The power and. authority under which the trustees of the New York and Brooklyn Bridge claim the right to perform the acts restrained by the injunction appealed from is derived from the provisions of chapter 663 of the Laws of 1897. That statute relates exclusively to the carriage of passengers across the New York and Brooklyn Bridge, and authorizes the trustees of that bridge, among other things, to contract with surface or elevated railroad corporations for the transportation of passengers on the bridge, and to make plans and specifications for operating over the bridge the cars of such corporations with which they may contract, as they may deem best adapted to promote the public comfort and convenience, and to subserve the purposes for which the bridge was constructed. That statute became a law on the 22d of May, 1897. On the 4th day of May, 1897, the Greater New York charter was passed, and by section 698 of that charter it is declared that the New York and Brooklyn Bridge is a public highway for the purpose of i-endering travel between the boroughs of Manhattan and Brooklyn safe at all times, subject to such tolls and police regulations as the municipal assembly shall adopt and prescribe, “ provided, however, that the passageway of the bridge now set apart for foot passengers shall remain free and open to all pedestrians coming or going at all times.” That provision relates to the use of the bridge by foot passengers; it expressly enacts that the passageway of the bridge noio set apart (referring to the time at which the Greater New York charter became a law) for foot passengers shall remain free and open to all pedestrians coming or going at all times. We have, therefore, presented what may be called con*84current legislation concerning the use of the bridge, one statute providing for the use by foot passengers, and the other providing for the conveyance of other passengers by railway vehicles. These two statutes have distinct objects ; neither conflicts nor interferes with the other. Chapter 663 of the Laws of 1897 does not in any way repeal or impair the specific provision of the section of the charter referred to. Both statutes are susceptible of enforcement, and there can be no presumption indulged in that, by the later act, the Legislature intended in any way to impair the former. There is nothing in the phraseology of the later statute to justify such a conclusion, nor is there anything shown in the proofs in this case to indicate that the second act cannot be given full effect without impairment of the prior act. On the contrary, it seems to be conceded that it is entirely feasible to operate the railways without interfering with the footway and upon plans which have been prepared and submitted, but which may not be as convenient for the companies or for the passengers to be carried by rail, as the plan finally adopted by the bridge trustees. The argument that there is nothing in the statute which gives a preference to foot passengers in the use of any part of the bridge, is altogether unsound. There is a distinct proclamation in the section cited of the Greater New York charter that foot passengers have the preferential right to the use of the bridge upon that part of the structure theretofore set apart for them; for the declaration of the statute is that that passageway shall remain free and open at all times to pedestrians coming or going. Both these statutes may stand and be given effect to together, and it is the duty of the bridge trustees to give effect to both. The provision of the Greater New York charter referred to substantially contains a command that a duty shall be performed of keeping the passageway open for foot passengers, and associated with that correlatively is necessarily an implied prohibition to do anything contrary tó that command; and by the terms of section 1611 of the Greater New York charter that charter went into effect on the 4th day of May, 1897, so far as relates to acts done or forbidden prior to January 1, 1898.
The order appealed from should be affirmed, with costs.
Order reversed, with costs and disbursements of appeal, and motion for injunction denied, with ten dollars costs to abide event.